                Case 3:18-cv-01587-JD Document 78-1 Filed 03/04/19 Page 1 of 3



 1   JOSEPH H. HUNT
     Assistant Attorney General,
 2   United States Department of Justice, Civil Division
 3   AUGUST E. FLENTJE
     Special Counsel
 4   WILLIAM C. PEACHEY
     Director, Office of Immigration Litigation, District Court Section
 5   GISELA A. WESTWATER
     Assistant Director
 6   STACEY I. YOUNG
     Senior Litigation Counsel
 7
     P. ANGEL MARTINEZ
 8   Trial Attorney

 9     P.O. Box 868, Ben Franklin Station
       Washington, DC 20044
10     Telephone: (202) 598-8085
       Facsimile: (202) 305-7000
11     Email: Angel.Martinez2@usdoj.gov
12   Attorneys for Defendants
13

14
                                 UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16   FARANGIS EMAMI, et al.,                        Case No. 18-cv-01587-JD
17                    Plaintiffs,
                                                    DECLARATION OF P. ANGEL MARTINEZ
18         v.                                       IN SUPPORT OF JOINT STIPULATION
                                                    FOR DEADLINE TO ANSWER OR
19   KIRSTJEN NIELSEN, et al.,                      OTHERWISE RESPOND TO THE SECOND
                                                    AMENDED COMPLAINT
20                    Defendants.
21

22

23

24

25

26

27

28   DECLARATION OF P. ANGEL MARTINEZ IN
     SUPPORT OF JOINT STIPULATION FOR DEADLINE
     TO ANSWER OR OTHERWISE RESPOND TO THE
     SECOND AMENDED COMPLAINT
     18-cv-01587-JD
               Case 3:18-cv-01587-JD Document 78-1 Filed 03/04/19 Page 2 of 3



 1
     I, P. Angel Martinez, declare as follows:
 2
          1. I am a trial attorney with the U.S Department of Justice, Civil Division, Office of
 3
     Immigration Litigation, District Court Section, and counsel of record in this action for
 4
     Defendants. I submit this Declaration pursuant to Local Rule 6-2 in support of the parties Joint
 5
     Stipulation for Deadline to Answer or Otherwise Respond to the Second Amended Complaint.
 6
     A.      REASONS FOR REQUESTED TIME CHANGE
 7
          2. On February 4, 2019, the Court ruled on Defendants’ motion to dismiss Plaintiff’s First
 8
     Amended Complaint, allowing Plaintiffs to amend their complaint by February 25, 2019. On
 9
     February 20, Defendants filed a motion to consolidate in Pars Equality Center, et al. v. Mike
10
     Pompeo, et al., 18-cv-7818-JD (“Pars”), see Pars, Doc. 91. On February 23, 2019, Plaintiffs
11
     filed a Second Amended Complaint, Doc. 75, and the exhibits thereto on February 25, 2019,
12
     Doc. 77. On February 26, 2019, Defendants filed a motion to consolidate in this case, see Doc.
13
     76. To promote judicial economy, the parties respectfully request that the deadline for
14
     Defendants to respond to Plaintiffs’ Second Amended Complaint be set to 21 days from the date
15
     the Court resolves the motions to consolidate, with a response to the Second Amended
16
     Complaint needed if the Court denies consolidation or orders a form of consolidation that does
17
     not include the filing of a single consolidated complaint. Good cause exists for it, including for
18
     the following reasons:
19
             A. If the Court grants the aforementioned motions to consolidate and directs the filing of
20
                 a consolidated complaint, any response to Plaintiffs’ Second Amended Complaint and
21
                 related briefing will become moot; and
22
             B. Defendants require additional time to: (i) allow a sufficient opportunity to coordinate
23
                 with the numerous stakeholders involved, including multiple layers of review; and (ii)
24
                 to gather and review the necessary updated information, including current
25
                 information on the numerous Plaintiffs and their beneficiaries in this action, located
26
                 in many different countries.
27

28   DECLARATION OF P. ANGEL MARTINEZ IN
     SUPPORT OF JOINT STIPULATION FOR DEADLINE
     TO ANSWER OR OTHERWISE RESPOND TO THE
     SECOND AMENDED COMPLAINT
     18-cv-01587-JD
                                              1
               Case 3:18-cv-01587-JD Document 78-1 Filed 03/04/19 Page 3 of 3



 1
     B.      PREVIOUS TIME MODIFICATIONS
 2
          3. There have been no previous modifications with respect to the deadline in question.
 3
     C.      EFFECT OF REQUESTED TIME MODIFICATION ON CASE SCHEDULE
 4
          4. The requested time modification will postpone the deadlines to answer or otherwise
 5
     respond to the Second Amended Complaint. It will ultimately promote judicial economy and
 6
     allow the parties to pursue an efficient resolution of the case through less repetitive work and
 7
     more complete and updated information for the parties and the Court. The parties remain
 8
     committed to moving the case forward to a speedy and efficient resolution.
 9
             I declare under penalty of perjury under the laws of the United States that the foregoing is
10
     true and correct.
11
             Executed this 4th day of March, 2019, at Washington, D.C.
12

13                                                                /s/ P. Angel Martinez
                                                                  P. Angel Martinez
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   DECLARATION OF P. ANGEL MARTINEZ IN
     SUPPORT OF JOINT STIPULATION FOR DEADLINE
     TO ANSWER OR OTHERWISE RESPOND TO THE
     SECOND AMENDED COMPLAINT
     18-cv-01587-JD
                                              2
